885 F.2d 864Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Keith A. CAMPBELL, Petitioner.
No. 88-8039.
United States Court of Appeals, Fourth Circuit.
Submitted June 27, 1989.Decided Sept. 18, 1989.

Keith Anthony Campbell, petitioner pro se.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith A. Campbell, a federal prisoner, petitions this Court for a writ of mandamus.  He asks that we direct the district court to rule on the remaining claims in his 28 U.S.C. Sec. 2241 petition.  The district court has now ruled on Campbell's Sec. 2241 petition.  Campbell v. United States, Cr. No. 85-0182-A, C/A No. 88-0302-AM (E.D.Va. March 1, 1989).  Accordingly, while we grant leave to proceed in forma pauperis, we deny Campbell's petition for a writ of mandamus as moot.  We also deny his motion to expedite the petition.


2
PETITION DENIED.